ORDER
| ¶ Considering the Joint Petition for Interim Suspension filed by respondent, Phyllis Southall, and the Office of Disciplinary Counsel,
IT IS ORDERED that Phyllis Southall, Louisiana Bar Roll number 18693, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana